Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 10-12, 14, and 20 with an earliest effective filing date of 4/8/16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Publication No. 2015/0199400 published on 7/16/15) in view of Zweig et al. (U.S. Publication No. 2014/0156260 published on 6/5/14).
	With respect to claim 1, the Wu reference teaches a system comprising a server, including at least one computing device coupled to a network and including at least one processor executing instructions within a memory which, when executed, cause the system to: 
transmit a content, stored within a content database and, through the network to a first user device for display (paragraphs 48-50);
parse the portion of the content into at least one sentence using a natural language processor (paragraph 38); 
algorithmically select, according to predefined heuristics, a word or phrase within the at least one sentence (paragraph 38); 
generate a prompt replacing the word or phrase with a placeholder (paragraph 41); 
store the word or phrase in a database coupled to the network in association with the prompt (paragraph 48); 
generate a display comprising the prompt (paragraph 49); and 
transmit the prompt to a second user device for display, wherein a response comprising the word or phrase is identified as a correct response (paragraph 49).
The Wu reference does not explicitly recite receiving a selection, by a user operating the first user device, of a portion of the content. The Zweig reference teaches receiving a selection, by a user operating the first user device, of a portion of the content (paragraph 17). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wu with the user selection of Zweig. Such a modification would have made the system more desirable by enabling greater control over the system.
	With respect to claim 2, the Wu and Zweig references teach all of the limitations of claim 1 as described above. In addition, the Zweig reference teaches that the content comprises at least one text, image, video, or audio file provided by a recommendation software engine, identified as relevant to a common subject (paragraph 17). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wu with the user selection of Zweig. Such a modification would have made the system more desirable by enabling greater control over the system.
	With respect to claim 4, the Wu and Zweig references teach all of the limitations of claim 1 as described above. Additionally, the Zweig reference teaches that 
the at least one sentence is: parsed by the natural language processor identifying, within a portion of the content, a capital letter, a period, or a blank space (paragraph 16); or identified using non-parsing methods.
	With respect to claim 10, the Wu and Zweig references teach all of the limitations of claim 1 as described above. In addition, the Wu reference teaches that the placeholder is an underlining in place of the word or phrase (paragraph 9).
	With respect to claims 11, 12, 14, and 20, the claims are merely the method embodiment of claims 1, 2, 4, and 10 respectively and claims 11, 12, 14, and 20 recite no further significant limitations therein. Therefore, the limitations of claims 11, 12, 14, and 20 are rejected in the analysis of claims 1, 2, 4, and 10 and claims 11, 12, 14, and 20 are therefore rejected on the same basis.

Claim(s) 3 and 13 with an earliest effective filing date of 4/8/16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Publication No. 2015/0199400 published on 7/16/15) in view of Zweig et al. (U.S. Publication No. 2014/0156260 published on 6/5/14) and further in view of Mesguich Havilio (U.S. Publication No. 2015/0186346 published on 7/2/15).
	With respect to claim 3, the Wu and Zweig references teach all of the limitations of claim 1 as described above. They do not explicitly recite that the selection is received by the user highlighting the portion of the content. The Mesguich Havilio reference teaches that the selection is received by the user highlighting the portion of the content (abstract). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wu and Zweig with the user highlighting of Mesguich Havilio. Such a modification would have made the system more desirable to users by making it easier to submit input.
	With respect to claim 13, the limitations of claim 13 are merely the method embodiment of claim 3 and claim 13 recites no further significant limitations therein. Therefore, the limitations of claim 13 are rejected in the analysis of claim 3 and claim 13 is likewise rejected on that same basis.
Claim(s) 5-9 and 15-19 with an earliest effective filing date of 4/8/16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Publication No. 2015/0199400 published on 7/16/15) in view of Zweig et al. (U.S. Publication No. 2014/0156260 published on 6/5/14) and further in view of Zhang et al. (U.S. Publication No. 2006/0004561 published on 1/5/06).
	With respect to claim 5, the Wu and Zweig references teach all of the limitations of claim 1 as described above. They do not explicitly recite that parsing the portion of the content into at least one sentence includes generating a parse tree for the at least one sentence, wherein branches of the parse tree include the word or phrase and an associated part of speech tag. The Zhang reference teaches that parsing the portion of the content into at least one sentence includes generating a parse tree for the at least one sentence, wherein branches of the parse tree include the word or phrase and an associated part of speech tag (paragraph 20). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wu and Zweig with the tree of Zhang. Such a modification would have made the system more desirable by enabling it to better process data by determining the semantic meaning of content.
	With respect to claim 6, the Wu, Zweig, and Zhang references teach all of the limitations of claim 5 as described above. In addition, the Zhang reference teaches that the associated part of speech tag identifies a noun, a verb, an adjective, an adverb, or a cardinal number (paragraph 20). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wu and Zweig with the tree of Zhang. Such a modification would have made the system more desirable by enabling it to better process data by determining the semantic meaning of content.
	With respect to claim 7, the Wu, Zweig, and Zhang references teach all of the limitations of claim 5 as described above. Additionally, the Zhang reference teaches that 
the associated part of speech tag is associated with at least one topic or skill, identified in the database as being associated with the content (paragraphs 15-16). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wu and Zweig with the tree of Zhang. Such a modification would have made the system more desirable by enabling it to better process data by determining the semantic meaning of content.
	With respect to claim 8, the Wu, Zweig, and Zhang references teach all of the limitations of claim 7 as described above. In addition, the Zhang reference teaches that the at least one topic or skill is associated with the content based on a semantic analysis of the word or phrase in the at least one sentence, compared to a syllabus or a schedule for tasks, topics, skills or skill levels associated with the word or phrase (paragraphs 19-20). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wu and Zweig with the tree of Zhang. Such a modification would have made the system more desirable by enabling it to better process data by determining the semantic meaning of content.
	With respect to claim 9, the Wu, Zweig, and Zhang references teach all of the limitations of claim 5 as described above. Additionally, the Zweig and Zhang references teach that the word or phrase is selected from the parse tree (Zweig paragraph 17 Zhang paragraph 20). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wu and Zweig with the tree of Zhang. Such a modification would have made the system more desirable by enabling it to better process data by determining the semantic meaning of content.
	With respect to claims 15-19, the limitations of claims 15-19 are merely the method embodiment of claims 5-9 and claims 15-19 recite no further significant limitations therein. Therefore, the limitations of claims 15-19 are rejected in the analysis of claims 5-9 and claims 15-19 are likewise rejected on that same basis.

Response to Arguments
Applicant's arguments filed 4/13/22 on pages 6-8 have been fully considered but they are not persuasive. Applicant argues that the cited references do not teach receiving a selection of a portion of a content by a user operating a first user device. The Examiner respectfully disagrees. Paragraph 17 of Zweig recites, inter alia, “The result is a sentence database 108 or other data store of sentences, from which a user or process may select one for use in teaching or testing via a sentence selector 110.” (emphasis added) As taught by Zweig, a user may select a sentence from a database of sentences as recited in the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554. The examiner can normally be reached Monday-Friday 9:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRIS E MACKES/Primary Examiner, Art Unit 2153